                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Case No. 3:15-cr-00037-2
                                             )
BENJAMIN BRADLEY,                            )       Judge Trauger
                                             )
       Defendant.                            )


              RESPONSE TO MOTION FOR COMPASSIONATE RELEASE

       Benjamin Bradley has filed a motion for compassionate release, under 18 U.S.C.

§ 3582(c)(1)(A), on the basis of concerns about contracting COVID-19. (DE# 1256, Motion.) In

it, he asks that the Court reduce “reduce his sentence to time served and convert his remaining

sentence to supervised release with a condition of home confinement for a period this Court finds

appropriate,” or, in the alternative, to “reduce his sentence by 80 months to a term of 124 months,

giving him priority consideration for transfer to home confinement” by the Bureau of Prisons

(“BOP”). (Id. at # 5518.) The government respectfully submits that the motion should be denied.

       First, Bradley has not exhausted his administrative remedies. Although he has filed a

request with the warden of his prison asking to be transferred to home confinement under the BOP

priority home confinement program, it does not appear that he has ever asked the warden to file a

motion on his behalf for a reduction in sentence under the compassionate release statute.

       Second, Bradley has not demonstrated “extraordinary and compelling reasons” within the

meaning of § 3582(c)(1) and U.S.S.G. § 1B1.13. Although he appears to have moderate high blood

pressure (also known as “regular hypertension” or “systemic hypertension”), there is no evidence

that he suffers from “pulmonary hypertension,” which is the listed CDC risk factor. In addition,




 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 1 of 21 PageID #: 5807
the medical records do not bear out his assertion that he has experienced a recent weight gain that

puts his body-mass index just above 40%, which is the CDC cut-off for “severe obesity.”

        Third, even if Bradley had shown both exhaustion and extraordinary and compelling

reasons, his motion should still be denied in light of the 18 U.S.C. § 3553(a) factors and other

considerations. As the leader of a multi-year, interstate conspiracy that funneled tens of thousands

of opioids into the community, his offense conduct was extremely serious, yielding an offense

level that was higher than the top end of the sentencing table. The Court ultimately granted Bradley

a substantial downward variance, but he has served only a relatively small percentage of that

sentence. Any further reduction would not be sufficient to satisfy the purposes of § 3553(a).

Moreover, even assuming that Bradley’s body-mass index is fractionally greater than 40%, such

that he could be deemed technically eligible for a reduced sentence, this is hardly a case in which

he is suffering from the sort of serious or life-threatening medical conditions that warrant the

extraordinary remedy of compassionate release.

                                         I. BACKGROUND

        A. Background of the Underlying Criminal Case and Related Post-Conviction Case

        The Court is already familiar with the facts and procedural history of this case, and has set

them out in detail in prior opinions. (See DE# 1202, Memorandum, #4925-31, 4939-44; see also

Civ. DE# 10, Memorandum, #97-106.)1 The Sixth Circuit has also summarized those details in

United States v. Bradley, 897 F.3d 779 (6th Cir. 2018). In short, a wiretap investigation revealed

that Bradley was at the top of a distribution chain that sent tens of thousands of diverted opioid




1
 The government will refer to docket entries in this case, 3:15-cr-00037, with the citation form
“DE# __,” and will refer to docket entries in the related 28 U.S.C. § 2255 case, 3:19-cv-000643,
with the citation form “Civ. DE# __.”
                                                 2

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 2 of 21 PageID #: 5808
pills from the Detroit area to the Nashville area. Bradley eventually pleaded guilty to conspiracy

to distribute Schedule II controlled substances and conspiracy to commit money laundering.

       At sentencing, the Court found a total offense level of 45, which is two levels above the

top of the sentencing table. (DE# 919, Sentencing Hearing Tr. #3410.) While that offense level

would normally yield an advisory guidelines range of life imprisonment, the “guideline sentence”

in this case became 480 months, given the statutory maximums on the two counts of conviction.

(Id. at #3414-15.) After considering all the § 3553(a) factors, the Court granted Bradley “a very

generous variance” and imposed a total sentence of 204 months. (Id. at PageID#: 3427-37.) The

Court also ordered forfeiture of several pieces of real property and granted a forfeiture money

judgment.

       On direct appeal, the Sixth Circuit affirmed Bradley’s sentence of imprisonment, but

vacated the forfeiture order and remanded for further proceedings. Bradley, 897 F.3d at 782-86.

After considering additional evidence and argument on remand, this Court entered an amended

forfeiture order, which is now the subject of a pending appeal.

       Separately, in 2019, Bradley filed a motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. (Civ. DE# 1, Motion.) Among the allegations he raised were various

claims of ineffective assistance of counsel and the claim that he would not have pleaded guilty

(and would have insisted on going to trial) had he realized that he had been charged with knowingly

conspiring to distribute drugs. (Id.) The Court denied Bradley’s motion to vacate and denied a

certificate of appealability. (Civ. DE# 10, Memorandum.) Bradley’s has sought a certificate of

appealability from the Sixth Circuit, which remains pending.




                                                3

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 3 of 21 PageID #: 5809
       B. Background of BOP’s Response to COVID-19 Generally.

       As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp. Indeed,

BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services Division,

Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012), available at

https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy and detailed,

establishing a multi-phase framework requiring BOP facilities to begin preparations when there is

first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social distancing,

hygienic and cleaning protocols, and the quarantining and treatment of symptomatic inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19

transmission into and inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.




                                                 4

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 4 of 21 PageID #: 5810
       BOP’s operations are presently governed by Phase Seven of the Action Plan. The current

modified operations plan requires that all inmates in every BOP institution be secured in their

assigned cells/quarters, in order to stop any spread of the disease. Only limited group gathering is

afforded, with attention to social distancing to the extent possible, to facilitate commissary,

laundry, showers, telephone, and computer access. Further, BOP has severely limited the

movement of inmates and detainees among its facilities. Though there will be exceptions for

medical treatment and similar exigencies, this step as well will limit transmissions of the disease.

Likewise, all official staff travel has been cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved. Every newly admitted inmate is screened for COVID-19 exposure risk factors

and symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a

minimum of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation

until they test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for

release from isolation. In addition, in areas with sustained community transmission, all facility

staff are screened for symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or

higher are barred from the facility on that basis alone. A staff member with a stuffy or runny nose

can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g. medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors. Social and legal visits were stopped as of March 13, and remain suspended at this



                                                  5

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 5 of 21 PageID #: 5811
time, to limit the number of people entering the facility and interacting with inmates. In order to

ensure that familial relationships are maintained throughout this disruption, BOP has increased

detainees’ telephone allowance to 500 minutes per month. Tours of facilities are also suspended.

Legal visits will be permitted on a case-by-case basis after the attorney has been screened for

infection in accordance with the screening protocols for prison staff. Further details and updates

of BOP’s modified operations are available to the public on the BOP website at a regularly updated

resource page: www.bop.gov/coronavirus/index.jsp.

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. See https://www.justice.gov/file/1262731/download. That authority includes the

ability to place an inmate in home confinement during the last six months or 10% of a sentence,

whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home confinement those elderly

and terminally ill inmates specified in 34 U.S.C. § 60541(g).

       Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), enacted on March

27, 2020, BOP may “lengthen the maximum amount of time for which the Director is authorized

to place a prisoner in home confinement” if the Attorney General finds that emergency conditions

will materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 3621 note).




                                                 6

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 6 of 21 PageID #: 5812
       On April 3, 2020, the Attorney General gave the Director of BOP the authority to exercise

this discretion, beginning at the facilities that thus far have seen the greatest incidence of

coronavirus transmission. See https://www.justice.gov/file/1266661/download. As of this filing,

BOP has transferred 3,793 inmates to home confinement, which is an increase of 133% since

March 2020. See https://www.bop.gov/coronavirus/index.jsp.

       Taken together, all of these measures are designed to sharply mitigate the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       Unfortunately and inevitably, some inmates have become ill, and more likely will in the

weeks ahead. But BOP must consider its concern for the health of its inmates and staff alongside

other critical considerations. For example, notwithstanding the current pandemic crisis, BOP must

carry out its charge to incarcerate sentenced criminals to protect the public. It must consider the

effect of a mass release on the safety and health of both the inmate population and the citizenry. It

must marshal its resources to care for inmates in the most efficient and beneficial manner possible.

It must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).




                                                  7

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 7 of 21 PageID #: 5813
        C. Background of Bradley’s Consideration for Home Confinement.

        Bradley was admitted into BOP custody in August of 2017. (DE# 1256-3, Bradley

Sentencing Information, #5562.) His current projected release date is September 2, 2029. (Id. at

#5563.) As of May 11, 2020, Bradley had served 30.4% of his full sentence, and 35.7% of his

projected sentence (including good-time credits). (Id.)

        Bradley is serving his sentence at FCI Milan, located in Milan, Michigan. In keeping with

BOP guidance, FCI Milan has adopted numerous measures to mitigate the risk that the virus will

enter the prison and spread among the inmates. (See Ex. A, FCI Milan Memoranda.) As of April

21, 2020, FCI Milan had 57 inmates who were positive for COVID-19. (Id. at p. 2.) As of the date

of this filing, BOP reports that five inmates and three staff members are currently positive for

COVID-19,      with   66    inmates    and    54       staff   members   having   recovered.   See

https://www.bop.gov/coronavirus/index.jsp. Unfortunately, three inmates there have died from

COVID-19. Id.

        On or about April 19, 2020, Bradley’s case manager told him that he would be transferred

to home confinement under the BOP priority home confinement program described above. (Ex. B,

Administrative Request.)2 The following day, Bradley’s case manager told him that he would not,

in fact, be transferred to home confinement, largely because he had not yet served 50% of his

sentence. (Id.) On May 8, 2020, Bradley filed a request for administrative remedy—which the

warden received on May 13, 2020—in which he complained of the “Bait and Switch” that he was

subjected to when he was initially told that he would be transferred to home confinement only to

have that plan rescinded. (Id.) He therefore “request[ed] the BOP/Warden release me to home



2
 The undersigned has not been able to independently confirm that such a conversation occurred,
but for purposes of this motion, the government accepts that Bradley’s case manager told him that
he would be transferred to home confinement.
                                                   8

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 8 of 21 PageID #: 5814
confinement.” (Id.) BOP recorded this administrative request as a request to be transferred to home

confinement. (Ex. C, Administrative Remedy History.) BOP has not located any separate request

in which Bradley has asked the warden for a reduction in sentence under 18 U.S.C. § 3582(c)(1).

                                       II. APPLICABLE LAW

       In general, a “court may not modify a term of imprisonment once it has been imposed

except” in certain narrow circumstances. 18 U.S.C. § 3582(c). These circumstances include a

motion for a reduction in sentence on the basis of compassionate release. Id. The First Step Act of

2018 modified 18 U.S.C. § 3582(c)(1)(A) to permit individual defendants (rather than solely the

Director of BOP) to file such a motion in the district court. A court may only grant such a motion,

however, “after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

       As the Sixth Circuit recently held, this exhaustion requirement is a mandatory-claims

processing rule that cannot be disregarded or excused on the basis of equitable exceptions such as

futility. See United States v. Alam, -- F.3d --, 2020 WL 2845694 (6th Cir. June 2, 2020). Thus,

when a defendant files a motion for compassionate release without first requesting compassionate

release from the warden and then either waiting 30 days or exhausting administrative remedies,

the motion must be denied without prejudice. Id. at *5. As the proponent of the motion, the

defendant bears the burden of showing that he has exhausted his administrative remedies. United

States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (collecting cases).

       If that exhaustion requirement is met, a court may reduce the defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds,



                                                 9

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 9 of 21 PageID #: 5815
as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to establish that

he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a policy statement addressing reduction of

sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds that (i)

“extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(iii) “the reduction is consistent with this policy statement.” USSG § 1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” USSG

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

           (I) suffering from a serious physical or medical condition,
           (II) suffering from a serious functional or cognitive impairment, or
           (III) experiencing deteriorating physical or mental health because of the
           aging process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

                                                 10

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 10 of 21 PageID #: 5816
possibility that BOP could identify other grounds that amount to “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(D).3

                                         III. Discussion

         A. Bradley Has Not Demonstrated Exhaustion.

         As noted, a court must deny a compassionate release motion without prejudice unless the

defendant has shown that he has filed a request for compassionate release with the warden and

either exhausted his administrative remedies or waited for 30 days to lapse. Alam, 2020 WL

2845694, at *4-5. Here, it is clear that the warden of FCI Milan received an administrative request

from Bradley on May 13, 2020 (just under 30 days ago). But that administrative request did not

ask BOP to file a motion in the district court to reduce his sentence under § 3582(c)(1). Instead,

Bradley’s request asked BOP to abide by the statement previously made by Bradley’s case

manager, advising him that he would soon be transferred to home confinement.

         But “[i]t is important to understand that a request for home confinement under the CARES

Act is different than a reduction-in-sentence (RIS) request based upon compassionate release.”

United States v. Allen, 2020 WL 2199626, at *1 (S.D. Ga. May 6, 2020) (Wood, J.). “The BOP is

utilizing its authority under 18 U.S.C. § 3623(c)(2) and 34 U.S.C. § 60541—not the compassionate

release provision of 18 U.S.C. § 3582(c)—to effectuate the Attorney General’s directive to the

BOP regarding home confinement in connection with the CARES Act.” Id. Thus, a defendant’s



3
  As the Court is aware, there is disagreement among courts over the scope of application note
1(D), and whether it authorizes individual judges to identify “other reasons” beyond those listed
elsewhere in the policy statement or set out in the BOP program statement. Compare United States
v. Mollica, 2020 WL 1914956, at *3-4 (S.D. AL Apr. 20, 2020) (collecting cases); United States
v. Medlin, 3:09-cr-204, DE# 105 (M.D. Tenn. May 7, 2020) (Richardson, J.) with United States v.
Young, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020) (Trauger, J.). There is no need to reach that
issue here, however, since Bradley appears to rely only on application note 1(A) and does not
suggest that there are “other reasons” for his release beyond his medical condition when combined
with the risk of an adverse outcome if he were to contract COVID-19.
                                                11

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 11 of 21 PageID #: 5817
request for transfer to home confinement, under the CARES Act and the Attorney General’s

memoranda, does not necessarily qualify as a request for compassionate release and does not

automatically begin the running of the 30-day clock. Id.; see also United States v. Jenkins, 2020

WL 1872568, at *1 (D. Neb. Apr. 14, 2020) (“Simply put, the Court cannot consider a motion for

compassionate release that is based on evidence or arguments that weren’t presented to the Bureau

of Prisons first.”); United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020)

(“Proper exhaustion necessarily requires the inmate to present the same factual basis for the

compassionate-release request to the warden.”).

       To be sure, there may be some requests that could reasonably be read to encompass both

remedies. And the government does not suggest that a request must formally cite 18 U.S.C.

§ 3582(c)(1) or use any specific magic words. But here it is clear that Bradley’s May 8

administrative request was based solely on the BOP’s home confinement program. (Ex. B,

Administrative Request.) It did not identify any medical conditions that would make Bradley

particularly vulnerable to COVID-19 or otherwise attempt to establish extraordinary and

compelling reasons warranting a reduction in sentence. As such, even if it had been received by

the warden more than 30 days ago, Bradley’s claim has not been properly exhausted, and it should

be denied without prejudice. Alam, 2020 WL 2845694, at *4-5.

       B. Bradley Has Not Shown Extraordinary and Compelling Reasons.

       Even if Bradley had demonstrated exhaustion, he has not shown extraordinary and

compelling reasons warranting a reduction in sentence. As explained above, under the relevant

provision of § 3582(c), a court can grant a sentence reduction only if it determines that

“extraordinary and compelling reasons” justify the reduction and that “such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines “extraordinary and

                                               12

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 12 of 21 PageID #: 5818
compelling reasons” to include, as relevant here, certain specified categories of medical conditions.

USSG § 1B1.13, cmt. n.1(A).

         For that reason, to state a cognizable basis for a sentence reduction based on a medical

condition, a defendant first must establish that his condition falls within one of the categories listed

in the policy statement. Those categories include, as particularly relevant here, (i) any terminal

illness, and (ii) any “serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A). If a defendant’s

medical condition does not fall within one of the categories specified in the application note (and

no other part of the application note applies), his or her motion must be denied.

         At the present time, it is apparent that, but for the COVID-19 pandemic, Bradley would

present no basis for compassionate release. His medical ailments are well-controlled and do not

present any impediment to his ability to provide self-care in the institution. The only question,

then, is whether the risk of COVID-19 changes that assessment.

         As an initial matter, the mere existence of the COVID-19 pandemic, which poses a general

threat to every non-immune person in the country, does not provide a freestanding basis for a

sentence reduction. The categories set out in the policy statement encompass specific serious

medical conditions afflicting an individual inmate, not generalized threats to the entire population.

As the Third Circuit has held, “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release.”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart, 2020

WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of sentence due solely to concerns

about the spread of COVID-19 is not consistent with the applicable policy statement of the

Sentencing Commission as required by § 3582(c)(1)(A).”).4 To classify the threat of COVID-19

4
  See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied for
28-year-old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889
(E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020);
United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with
                                                  13

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 13 of 21 PageID #: 5819
itself as an extraordinary and compelling reason would not only be inconsistent with the text of

the statute and the policy statement, but would be detrimental to BOP’s organized and

comprehensive anti-COVID-19 regimens, could result in the scattershot treatment of inmates, and

would undercut the strict criteria BOP employs to determine individual inmates’ eligibility for

sentence reductions and home confinement.

       Nevertheless, the government acknowledges that if a defendant has a chronic condition

that the CDC has identified as heightening the risk of severe injury or death were the inmate to

contract COVID-19, that chronic condition presents “a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” as stated in § 1B1.13, cmt. n. 1(A)(ii). Such chronic

conditions include:

              Asthma (moderate to severe);

              Chronic kidney disease being treated with dialysis;

              Chronic lung disease, such as chronic obstructive pulmonary disease (COPD)

               (including emphysema and chronic bronchitis), idiopathic pulmonary fibrosis, and

               cystic fibrosis;

              Diabetes, including type 1, type 2, or gestational;

              Hemoglobin disorders, such as sickle cell disease and thalassemia;

              Immunocompromised, including from cancer treatment, bone marrow or organ

               transplantation, immune deficiencies, HIV with a low CD4 cell count or not on HIV

               treatment, and prolonged use of corticosteroids and other immune weakening

               medications;


no other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020)
(two insider trading defendants with less than a year to serve have no risk factors); United States
v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere
possibility of contracting a communicable disease such as COVID-19, without any showing that
the Bureau of Prisons will not or cannot guard against or treat such a disease, does not constitute
an extraordinary or compelling reason for a sentence reduction under the statutory scheme.”);
United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).
                                                14

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 14 of 21 PageID #: 5820
                  Liver disease, including cirrhosis;

                  Serious heart conditions, including heart failure, coronary artery disease, congenital

                   heart disease, cardiomyopathies, and pulmonary hypertension; and

                  Severe obesity, defined as a body mass index (BMI) of 40 or above.5

         Here, Bradley asserts that he has two such medical conditions: hypertension and severe

obesity. But Bradley has not provided sufficient documentation to support these assertions.

         With regard to hypertension, it is important to note that the applicable CDC risk factor is

“pulmonary hypertension,” which is classified as a type of “serious heart condition.”6 Pulmonary

hypertension is “a type of high blood pressure that affects the arteries in your lungs and the right

side    of       your   heart.”    See    https://www.mayoclinic.org/diseases-conditions/pulmonary-

hypertension/symptoms-causes/syc-20350697. It is not the same thing as simple high blood

pressure, which is known as “regular hypertension” or “systemic hypertension.”7




5
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html.
6
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html#serious-heart-conditions.
7
  See https://phassociation.org/patients/aboutph/ (“Pulmonary hypertension (PH), is a complex
and often misunderstood disease. The term PH means high blood pressure in the lungs. In
‘regular’ hypertension (also known as high blood pressure or ‘systemic[’] hypertension) the
pressure in the arteries throughout the body is higher than it should be. This can be measured
with a blood pressure cuff. In PH, the blood vessels specifically in the lungs are affected. They
can become stiff, damaged or narrow, and the right side of the heart must work harder to pump
blood through.”); https://www.heart.org/en/health-topics/high-blood-pressure/the-facts-about-
high-blood-pressure/pulmonary-hypertension-high-blood-pressure-in-the-heart-to-lung-system
(“Unlike systemic blood pressure, which represents the force of your blood moving through the
blood vessels in your body, pulmonary blood pressure reflects the pressure the heart exerts to
pump blood from the heart through the arteries of the lungs. In other words, it focuses on the
pressure of the blood flow in your lungs.”); https://www.webmd.com/lung/pulmonary-arterial-
hypertension (“Having pulmonary arterial hypertension (PAH) means that you have high blood
pressure in the arteries that go from your heart to your lungs. It’s different from having regular
high blood pressure.”).

                                                    15

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 15 of 21 PageID #: 5821
       Here, Bradley’s medical records show that, on June 17, 2019, his blood pressure was

recorded as 140 over 90. (DE# 1261, Sealed Medical Records, p. 81.) That reading appears to put

him right at the threshold for Stage 2 hypertension. See https://www.health.harvard.edu/heart-

health/reading-the-new-blood-pressure-guidelines (“A reading of 140/90 mm Hg or higher is

considered Stage 2 hypertension . . . .”). Other medical records confirm that Bradley does not suffer

from any sort of severe, debilitating, or life-threatening form of high blood pressure. For example,

records from August 9, 2017, August 17, 2017, September 12, 2017, and July 17, 2019 all say:

“Hypertension: Denied.” (DE# 1261, Sealed Medical Records, pp. 1, 8, 28, 62.) In the record from

June 17, 2019, the “health history” section indicates that Bradley has no history of “Heart

disease/Hypertension.” (Id. at p. 81.) The notes from August 9, 2017 (when he arrived at FCI

Milan) further state: “Patient denies prior blood pressure medication use. He arrived with a

prescription for amlodipine 10 mg take one tab by mouth daily. Patient reports ‘I was never

prescribed that...I never took that, my blood pressure was fine.’” (Id. at p. 5.) Thus, it appears that

Bradley suffers, at most, from a relatively mild form of systemic or regular hypertension. There is

no indication that he suffers from pulmonary hypertension, which is the CDC risk factor.

       Turning to the question of obesity, medical records indicate that on June 17, 2019,

Bradley’s height was measured as 5’11” and his weight was measured as 284 pounds. (Id. at p.

81.) As Bradley notes, this puts his BMI at 39.6, just below the cutoff for “severe obesity,” the

listed CDC risk factor. Bradley has told defense counsel that he now “weighs about 295 pounds.”

(DE# 1256, Motion, #5529-30.) But he has not substantiated that assertion with any medical

records, and has therefore failed to carry his burden to show the existence of a CDC risk factor.

See, e.g., United States v. Cooper, 2020 WL 2064066, at *4 (D. Nev. Apr. 29, 2020) (“Cooper has

not demonstrated that his medical situation presents extraordinary and compelling circumstances

for compassionate release because he offers no records to support these diagnoses” of asthma and

chronic sleep apnea); United States v. Crouch, 2020 WL 1963781, at *2 (W.D. Ky. Apr. 23, 2020)

(“Crouch has not provided any medical records indicating a lung condition or any other factors

that would make him at a greater risk for the virus.”); United States v. Aguila, 2020 U.S. Dist.

                                                  16

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 16 of 21 PageID #: 5822
LEXIS 62826 (E.D. Cal. Apr. 9, 2020) (the defendant “claims he has high blood pressure, high

cholesterol, sleep apnea, and diabetes, [but] fails to provide evidence to verify these claims”);

United States v. Lotts, 2020 WL 835298, at *2-3 (D.N.M. Feb. 20, 2020) (denying motion alleging

“substantial health problems, including ‘stage two diabetes,’ chronic asthma, congestive heart

failure (which required angioplasty), high blood pressure, and severe arthritis,” where “Defendant

has not provided the Court with any evidence substantiating these conditions, much less their

severity”).

         Because Bradley has not demonstrated that he has any CDC risk factor, he has not shown

the existence of any extraordinary and compelling reason for a reduction in sentence, as required

by § 3582(c)(1) and § 1B1.13.8

         C. Even if Extraordinary and Compelling Reasons Existed, Bradley’s Motion Should
            Still Be Denied.
         Finally, even if the Court were to find that extraordinary and compelling reasons exist,

Bradley has not shown that a sentence reduction is warranted under the 18 U.S.C. § 3553(a) factors

and other relevant considerations. As part of its analysis, the Court should consider the severity of

the inmate’s underlying condition, how well that condition is being managed in custody, whether

the inmate is more likely to contract COVID-19 if he or she is released than if he or she remains

incarcerated, and whether the inmate would receive adequate medical treatment if he were to

contract the virus after being released. These considerations will often depend, in part, on the

inmate’s proposed release plans and whether a known outbreak has occurred at his or her

institution. Cf. 28 C.F.R. § 571.61(a)(2) (requiring inmates seeking compassionate release to

include, among other things, “[p]roposed release plans, including where the inmate will reside,

how the inmate will support himself/herself, and, if the basis for the request involves the inmate’s


8
  Bradley also asks the Court to find that his race qualifies as an extraordinary and compelling
reason warranting compassionate release. While it is unfortunately true that deaths from COVID-
19 have disproportionately impacted African-Americans, the Court should resist the suggestion to
treat race as a “medical condition” under § 1B1.13, or to make eligibility for compassionate release
expressly dependent on the race of the defendant.
                                                 17

    Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 17 of 21 PageID #: 5823
health, information on where the inmate will receive medical treatment, and how the inmate will

pay for such treatment”).

       Here, it appears that Bradley’s medical conditions are not severe and are being well

managed in prison. As noted, he has shown one blood pressure reading that is right on the cutoff

for moderate hypertension. His records do not otherwise indicate any history of hypertension, and

he expressly denied having any problem with high blood pressure when he first arrived at FCI

Milan. Likewise, his PSR states that he “is in good health, is not under the care of a physician, and

has no history of serious health issues.” (DE# 1019, PSR, #3974.) And while his weight is either

just below or just above the cutoff for severe obesity, there is no indication that it has resulted in

any health problems, or that it could not be controlled through changes to diet and exercise. He is

also a fairly young man, at 37 years old.

       Courts have routinely denied motions for compassionate release in cases involving inmates

with similar or more serious medical issues than Bradley’s. See, e.g., United States v. Peaks, 2020

WL 2214231 (E.D. Mich. May 7, 2020) (denying relief for inmate at Elkton with BMI of 44 and

hypertension); United States v. Gold, 2020 WL 2197839 (N.D. Ill. May 6, 2020) (denying relief

for 65-year-old with pre-emphysema, hypertension, and high cholesterol); United States v.

Godofsky, 2020 WL 2188047, at *2 (E.D. Ky. May 6, 2020) (denying relief for 63-year-old with

hypertension, high cholesterol, and asthma, and who is taking medications that weaken his immune

system); United States v. Fry, 2020 WL 1923218 (D. Minn. Apr. 21, 2020) (denying relief for 66-

year-old who is obese and has heart disease and hypertension).

       In addition, although FCI Milan initially suffered an outbreak of COVID-19, it appears that

the facility has adopted measures that have successfully brought that outbreak under control. As

noted, there are currently five inmates there who are positive for COVID-19, out of a total inmate

population of 1,343. To be sure, Milan may have additional cases in the future. But given the

relatively low current infection rate, and the various measures Milan has adopted to mitigate the

risk of further introduction and spread, this is not a case in which Bradley is at a severely

heightened risk of contracting COVID-19. Nor is it a case in which Bradley’s risk of infection

                                                 18

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 18 of 21 PageID #: 5824
would be dramatically reduced if he were to be released and allowed to live with his parents in

Detroit. Indeed, as Bradley notes, the Detroit area has seen a very high infection rate, with even

higher rates possible in the future as restrictions on movement and commercial activity end. Under

those circumstances, the potential risk of future infection does not weigh heavily in favor of

Bradley’s release. See, e.g., United States v. Seng, 2020 WL 2301202, at *6-7 (S.D.N.Y. May 8,

2020) (“[S]tatistics support the inference that Ng would be more at risk of contracting COVID-19

where he released and required to stay in his apartment in Manhattan than he would be by

remaining in FCI Allenwood Low[.]”); United States v. Miles, 2020 WL 1989290 (S.D.N.Y. Apr.

27, 2020) (noting that defendant’s release “will in fact place him at a higher risk of contracting

COVID-19, effectively undoing the very reason for his compassionate release”); United States v.

Wright, 2020 WL 1922371, at *3 (S.D.N.Y. Apr. 20, 2020) (“There is no reason to believe at this

juncture that Wright would be at any less of a risk from contracting COVID-19 if he were to be

released.”); United States v. Feiling, 2020 WL 1821457, at *8 (E.D. Va. Apr. 10, 2020) (“Defendant

fails to demonstrate how his release on home confinement will significantly reduce his likelihood

of contracting COVID-19.”).

       Granting Bradley’s motion would also be inconsistent with the § 3553(a) factors. If Bradley

were released now, he would have served only about 63 months—less than a third of his 204-

month sentence. See United States v. Kincaid, -- F. App’x --, 2020 WL 2521303, at *1-2 (6th Cir.

May 18, 2020) (order) (holding that it is appropriate for district courts to consider the percentage

of the overall sentence left to be served when addressing compassionate release motions). Given

the serious and prolonged nature of Bradley’s criminal conduct—which yielded an offense level

higher than the top of the sentencing table—a reduction to time served (or, alternatively, a

reduction of 80 months) would not be sufficient to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, or afford adequate deterrence; it would also create

unwarranted disparities among similarly situated defendants. See 18 U.S.C. § 3553(a)(2), (6).

       Finally, although Bradley heavily emphasizes his rehabilitation and acceptance of

responsibility, it is worth noting that he has shown a worrying tendency to assert his acceptance of

                                                19

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 19 of 21 PageID #: 5825
responsibility when it is convenient to do so, while taking the opposite approach at other times. As

noted, Bradley’s § 2255 motion asserted that he would not have pleaded guilty and would have

insisted on going to trial if he had only been told by his attorney or the Court that he was being

charged with knowingly conspiring to distribute opioids. As the Court previously noted in denying

his motion, “it smacks of incredulity for Bradley to now suggest that he would have insisted on

going to trial when he has repeatedly insisted that his acceptance of responsibility is full, sincere,

and consistently maintained since the day of his arrest.” (Civ. DE# 10, Memorandum, #122.) Given

Bradley’s shifting claims about accepting responsibility for his actions, it is hard to feel confident

that Bradley would not be at a risk of reoffending if he were to be released now. This is particularly

true given that, under his release plan, he would live at his parents’ home, where he previously

stored drugs, guns, and money during the underlying offense.

                                         IV. CONCLUSION

       Because Bradley has not complied with the statutory exhaustion requirements, his motion

for compassionate release must be denied without prejudice. If the Court were to reach the merits,

Bradley has not shown that the extraordinary remedy of compassionate release is warranted, given

that he is a young person who is generally in good health and who has served a small percentage

of his overall sentence—which was imposed on the basis of serious and prolonged offense conduct.

His motion should therefore be denied.


                                                      Respectfully submitted,

                                                      DONALD Q. COCHRAN
                                                      United States Attorney for the
                                                      Middle District of Tennessee

                                                      s/ Cecil W. VanDevender
                                                      Cecil W. VanDevender
                                                      Assistant United States Attorney
                                                      110 9th Avenue South, Suite A-961
                                                      Nashville, Tennessee 37203
                                                      615-736-5151


                                                 20

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 20 of 21 PageID #: 5826
                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on June 4, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the attorneys of record for defendant Benjamin Bradley.

                                                s/ Cecil VanDevender
                                                CECIL VANDEVENDER




                                              21

 Case 3:15-cr-00037 Document 1262 Filed 06/04/20 Page 21 of 21 PageID #: 5827
